


110 HRES 414 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 414
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Goodlatte (for
			 himself and Mr. Schiff) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that foreign governments should work diligently to legalize all
		  computer software used by such foreign governments, and for other
		  purposes.
	
	
		Whereas the United States copyright industries have
			 created millions of high-skill, high-paying United States jobs and pay billions
			 of dollars in annual United States tax revenues;
		Whereas copyright piracy results in billions of dollars in
			 lost revenue for the United States copyright industries each year and even
			 greater losses to the United States economy in terms of reduced job growth and
			 exports;
		Whereas the United States copyright industries face high
			 rates of piracy in many foreign countries, portions of which are attributable
			 to unauthorized software use by government agencies, as well as the use of
			 official government computers and networks to commit all types of copyright
			 infringement;
		Whereas governments around the world are among the largest
			 users of computer software;
		Whereas the public announcements and efforts of foreign
			 governments to use only authorized software, and to denounce the use of
			 software in ways that violate applicable copyright laws and treaties, can set
			 important examples for industries and citizens alike in those countries;
		Whereas the public announcements and efforts of foreign
			 governments to enact policies designed to prohibit copyright infringement on
			 their computers and networks can set important examples for industries and
			 citizens alike in those countries;
		Whereas official usage policies for computers and networks
			 can be effective tools to ensure that government computers and networks are not
			 used to facilitate infringement of copyrighted works, including software,
			 movies, music, games and other content;
		Whereas the United States House of Representatives, the
			 United States Senate, and the Office of Management and Budget have all adopted
			 policies intended to prohibit government computers and networks from being used
			 to facilitate copyright infringement;
		Whereas the United States Government, which is one of the
			 world’s largest purchasers of computer-related services and equipment, stated
			 in Executive Order 13103 (1998) that [it] shall be the policy of the
			 United States Government that each executive agency shall work diligently to
			 prevent and combat computer software piracy in order to give effect to
			 copyrights associated with computer software;
		Whereas Executive Order 13103 also ordered that
			 [e]ach agency shall establish procedures to ensure that the agency has
			 present on its computers and uses only computer software not in violation of
			 applicable copyright laws;
		Whereas the United States Government has previously
			 directed the United States Trade Representative to work with other governments
			 to reduce their unauthorized use of software and to reduce their overall rates
			 of copyright piracy in general;
		Whereas most foreign countries and territories have not
			 yet undertaken measures mandating the authorized use of software by government
			 agencies, and those that do mandate the use of authorized software by
			 government agencies often fail to implement these commitments;
		Whereas most foreign countries and territories have not
			 instituted usage policies to prohibit the use of government computers and
			 networks for facilitating copyright infringement;
		Whereas proper software asset management is critical to
			 ensuring that government agencies receive the full benefits of computer
			 software and operate in compliance with relevant copyright laws and
			 international obligations; and
		Whereas the International Organization for Standardization
			 recently issued a standard—ISO/IEC 19770–1—for software asset management that
			 can assist organizations in implementing software asset management procedures
			 that are commensurate with rigorous corporate governance and information
			 security requirements: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)foreign
			 governments should work diligently to legalize all computer software used by
			 government agencies in order to give full effect to copyrights associated with
			 computer software, consistent with the applicable provisions of the World Trade
			 Organization Agreement on Trade-Related Aspects of Intellectual Property
			 Rights, the Berne Convention for the Protection of Literary and Artistic Works,
			 and the World Intellectual Property Organization Copyright Treaty;
			(2)foreign
			 governments should require all government agencies to adopt and implement
			 appropriate procedures to ensure that such agencies have present on their
			 computers only computer software that does not violate applicable copyright
			 laws, and that they do not acquire, reproduce, distribute, or transmit computer
			 software in violation of applicable copyright laws;
			(3)foreign
			 governments should require that contractors and other recipients of government
			 funds or financial assistance have appropriate systems and controls in place to
			 ensure that government funds are not used to acquire, operate, or maintain
			 computer software in violation of applicable copyright laws;
			(4)foreign
			 governments should enact usage policies designed to ensure that government
			 computers and networks are not used to facilitate copyright infringement of any
			 kind, including infringement of software, movies, music, games, and other
			 content; and
			(5)foreign
			 governments should lead by example and publicly denounce the use of software in
			 ways that violate applicable copyright laws and treaties, and should publicly
			 announce their efforts to only use authorized software, as well as their
			 efforts to prohibit copyright piracy of any kind on their computers and
			 networks.
			
